 Case 3:20-cr-30100-SMY Document 35 Filed 01/22/21 Page 1 of 1 Page ID #48


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                       )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 20-CR-30100-SMY
                                                 )
                                                 )
 PHILIP REIS                                     )
                        Defendant.               )

                                           ORDER

YANDLE, District Judge:

       This matter is before the Court on Defendant Philip Reis’ Motion to Modify Conditions of

Release (Doc. 34). For good cause shown, and without objection from the Government, the Court

GRANTS the motion. The conditions of Defendant’s pretrial release are modified as follows:

              Curfew. You are restricted to your residence every day from 6:00
              p.m. to 8:00 a.m., or as directed by the supervising officer.

All other previously imposed conditions remain in effect.

       IT IS SO ORDERED.

       DATED: January 22, 2021




                                                     STACI M. YANDLE
                                                     United States District Judge
